NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-4620-17T4


IN THE MATTER OF THE
ESTATE OF ADDISON HEWITT,
Deceased.
_______________________________

                Submitted March 27, 2019 – Decided April 3, 2019

                Before Judges Alvarez and Nugent.

                On appeal from Superior Court of New Jersey,
                Chancery Division, Burlington County, Docket No.
                2014-1738.

                Mark J. Molz, attorney for appellant Joan Hewitt.

                McNeely McGuigan & Esmi, LLC, attorneys for
                respondent Margaret Hewitt (Lori M. McNeely, on the
                brief).

                Law Office of McInerney and Schmidt, LLC, attorneys
                for minor respondents (Sandford F. Schmidt, on the
                brief).

PER CURIAM
      The parties having informed the court that this matter is settled, this appeal

is dismissed, with prejudice and without costs.




                                                                            A-4620-17T4
                                         2